10/2/2020    Case 1:19-cv-07267-BMC Document      62-1
                                     Troy Law, PLLC        Filedv.10/02/20
                                                    Mail - Panora  Deenora - OfferPage    1 of 1 PageID #: 670
                                                                                   of Judgment



                                                                                            TROY LAW <troylaw@troypllc.com>



  Panora v. Deenora - Offer of Judgment
  1 message

  Aaron Solomon <asolomon@kdvlaw.com>                                                        Wed, Sep 2, 2020 at 2:14 PM
  To: Troy Law <troylaw@troypllc.com>
  Cc: Keith Gutstein <kgutstein@kdvlaw.com>, Taylor Ferris <tferris@kdvlaw.com>, Taimur Alamgir <talamgir@kdvlaw.com>

    Dear John,

    Please see the a ached Rule 68 Oﬀer and le er addressing same.

    Thanks,

    Aaron


    Aaron Solomon
    Partner




    135 Crossways Park Drive, Suite 201
    Woodbury, NY, 11797

    Direct:      516‑283‑8727
    Cell:        201-388-9007
    Main:        516-681-1100
    Email:       asolomon@kdvlaw.com


    WWW.KDVLAW.COM




    NEW YORK | NEW JERSEY | PENNSYLVANIA | FLORIDA |
    ILLINOIS | CALIFORNIA



    PLEASE NOTE: This message, including any attachments, may include
    privileged, confidential and/or inside information. Any distribution or use of this
    communication by anyone other than the intended recipient(s) is strictly
    prohibited and may be unlawful. If you are not the intended recipient, please
    notify the sender by replying to this message and then delete it from your
    system.
    P Please consider the environment before printing.

            Panora Second Rule 68.pdf
            48K




https://mail.google.com/mail/u/0?ik=d7c116960b&view=pt&search=all&permthid=thread-f%3A1676746905644464802%7Cmsg-f%3A16767469056444… 1/1
